Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on March 15, 2022.

Status of Claims
	Amendment of claims 1 and 26 is acknowledged.
Claims 1-29 are currently pending and are the subject of this office action.
Claims 1-29 are currently under examination.

Priority
This application, 17/402,252, filed 08/13/2021 is a continuation of 17/067,006, filed 10/09/2020, now U.S. Patent 11,110,173. 17/067,006 is a continuation in part of 16/842,063, filed 04/07/2020, now U.S. Patent 10,799,588. 16/842,063 is a continuation in part of 16/694,440, filed 11/25/2019, now U.S. Patent 10,702,602. 16/694,440 is a continuation in part of 16/565,111, filed 09/09/2019, now U.S. Patent 10,532,101. 16/565,111 is a continuation in part of 16/372,977, filed 04/02/2019, now U.S. Patent 10,426,839. 16/372,977 is a continuation of 15/988,104, filed 05/24/2018, now U.S. Patent 10,265,400. 15/988,104 is a continuation of 15/902,770, filed 02/22/2018, now U.S. Patent 10,029,010. 15/902,770 is a continuation of 15/797,955, filed 10/30/2017, now U.S. Patent 10,058,614. 15/797,955 is a continuation in part of 15/132,130, filed 04/18/2016, now U.S. Patent 9,821,075. 15/132,130 is a continuation of PCT/US2016/026991, filed 04/11/2016. PCT/US2016/026991 claims priority to provisional applications 62/114,215, filed 02/10/2015 and 62/259 ,993, filed 11/25/2015. 15/797,955 claims priority to provisional applications 62/526,884, filed 06/29/2017 and 62/536,466, filed 07/25/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.





Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-8, 20, 22-23 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et. al. (US 2009/0311335, cited in prior office action) in view of Lainez (Neuropsychiatric Disease and Treatment (2006), 2:247-259, cited in prior office action).

For claim 1, Jenkins teaches a method of treating acute migraine (see claims 22-23) comprising the oral (see [0125] for example) administration of a composition comprising a triptan and an NSAID, wherein the triptan can be rizatriptan (Maxalt®, which is an oral tablet comprising rizatriptan benzoate, see below) and sumatriptan among others (see [0024] and [0025]) and wherein the NSAID can be meloxicam or naproxen among others (see [0030], [0033], [0034], [0035] and claims 1, 3 and 21), wherein the amount of the triptan can be between 1 mg and 100 mg (see [0023]) which overlaps with the instantly claimed range (8 mg to about 13 mg).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Jenkins further teaches that compositions comprising triptans and NSAIDs are known in the art to be effective in treating migraine.  For example, TREXIMET ® is available as a single dose in oral tablet form comprising the triptan sumatriptan and the NSAID naproxen (see [0007]).

Finally, Lainez teaches that rizatriptan is effective in treating migraine in 10 mg tablets (see abstract and efficacy under Clinical studies), which anticipates the instantly claimed range of 8 mg to about 13 mg.  Lainez also teaches that Maxalt® are oral tablets comprising rizatriptan benzoate (see Merck and Co (2003) reference).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat acute migraine with any combination of a triptan and NSAID as taught by Jenkins, and in particular wherein the triptan is rizatriptan, since the prior art teaches that rizatriptan by itself is already effective in treating migraine (see Lainez) in amounts of 10 mg. 
Finally, the skilled in the art will be further motivated to treat acute migraine with a composition comprising the triptan rizatriptan and the NSAID meloxicam since the prior art teaches that combinations of triptan and NSAIDs like TREXIMET ® (sumatriptan and naproxen) already demonstrated to be effective in treating migraine.
 All this will result in the practice of claim 1 with a reasonable expectation of success.

For claim 2, even though the prior art does not explicitly teach: ”the human being is instructed to take the combination”, the fact is that by administering the combination to a patient, the patient is basically being “instructed” to take it, thus resulting in the practice of claim 2 with a reasonable expectation of success.

The statement in claim 3: “wherein 30 minutes after the combination is orally administered, the human being experiences a greater reduction in migraine pain than the human being would experience 30 minutes after the same amount of the rizatriptan is orally administered alone” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method for treating acute migraine comprising orally administering a composition comprising meloxicam and rizatriptan in a single dosage".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein 30 minutes after the combination is orally administered, the human being experiences a greater reduction in migraine pain than the human being would experience 30 minutes after the same amount of the rizatriptan is orally administered alone” appears to be the result of the process made obvious by the prior art: “a method for treating acute migraine comprising orally administering a composition comprising meloxicam and rizatriptan in a single dosage ", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 3 with a reasonable expectation of success.

Similar arguments can be made for the “wherein” clauses of claims 4, 23 and 29.
  
For claims 5-6 it will be more than obvious to treat a patient that suffers from migraine, that has already failed previous treatments, with a new one that has not been already tried, thus resulting in the practice of claims 5-6 with a reasonable expectation of success.

For claims 7-8, Jenkins teaches that the patients suffer from between one and eight moderate or severe migraine attacks per month (see claim 22) which overlaps with the instantly claimed range of 2 to 8 moderate to severe migraine attacks per month.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claims 7-8 with a reasonable expectation of success.

For claim 20, Jenkins does not teach the administration of any rescue medication, thus resulting in the practice of claim 20 with a reasonable expectation of success.

For claim 22, Jenkins teaches that a common side effect of migraine headache is nausea (see [0066}, thus resulting in the practice of claim 22 with a reasonable expectation of success.

For claim 26, meloxicam is in its free acid form, thus resulting in the practice of claim 26 with a reasonable expectation of success.

For claim 27, Lainez, as mentioned before teaches that Maxalt® are oral tablets comprising rizatriptan benzoate (see Merck and Co (2003) reference)., thus resulting in the practice of claim 27 with a reasonable expectation of success.

For claim 28, is very well known that migraine is accompanied by disturbed vision, thus resulting in the practice of claim 28 with a reasonable expectation of success.

2) Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et. al. (US 2009/0311335, cited in prior office action) in view of Lainez (Neuropsychiatric Disease and Treatment (2006), 2:247-259, cited in prior office action) as applied to claims 1-8, 20, 22-23 and 26-29 above, further in view of Jamali (US 2003/0008003, cited in prior office action).

The prior art (Jenkins and Lainez) teach all the limitations of claims 11 and 25, except for the presence of a bicarbonate.  However, Jamali teaches that bicarbonate is a disintegrator or disintegrating agent that increases the solubility of the NSAID (see [0026]), wherein the NSAID can be among others meloxicam (see [0053}), thus resulting in the practice of claims 11 and 25 with a reasonable expectation of success.  

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
a. The Tmax of meloxicam is too long, as such the skilled in the art will not expect to be effective in migraine treatment.
Examiner’s response:
According to Jenkins: “The NSAID component of the composition (i.e. meloxicam), in a comparative pharmacokinetic testing with a non-particulate NSAID in the same dose strength and form, exhibits a shorter time to Tmax when compared to the time to Tmax of the non-particulate NSAID” (see [0011] for example).
In other words, the formulation of Jenkins reduces significantly the time to Tmax of meloxicam.
Further, if Applicant insists that the Tmax is too short, then Applicant will have to explain why the Tmax of meloxicam in instant claim 1 is not too short, since there is nothing in the formulation of instant claim 1 (unlike in the formulation of Jenkins) that will prolong the time to Tmax of meloxicam.

Applicant argues that:
b. Unacceptable cardiac risk.
Examiner’s response:
Every drug has side effects, meloxicam is no exception, despite this, meloxicam is being sold for the treatment of pain and inflammation in rheumatic diseases and osteoarthritis.  In other words, the side effects of a drug are will not prevent its use for the treatment of a disease.  The skilled in the art will be able to regulate the daily dose of meloxicam, in an amount such as it is till effective in treating a disease, but it does not show side effects.  As long as the amount of meloxicam required to achieve a certain effect (i.e. treating migraine) is lower than the amount required to show side effects, then the skilled in the art has room to effectively treat the patient without toxic side effects. 

Applicant argues that:
2. No reasonable expectation of success.
Examiner’s response:
First, the issue of Tmax was discussed above.
Second, the fact that there might not be “no placebo-controlled trial available for migraine” does not teach against the use of meloxicam in combination with a triptan for the treatment of migraine.  Jenkins uses a combination of a NSAID and a triptan, not meloxicam alone.  The prior art already offers examples of the efficacy of these mixtures in treating migraine: TREXIMET ® is available as a single dose in oral tablet form comprising the triptan sumatriptan and the NSAID naproxen (see Jenkins [0007]), as such the skilled in the art will expect that other NSAID-triptan combinations will also be effective in treating migraine, regardless of the individual efficacy of each drug.
Also, the fact that there might be no previous data for the treatment of migraine with meloxicam does not mean that meloxicam is not effective in treating migraine and does not teach against using meloxicam for the treatment of migraine, much less when it is combined with another drug that has already proven to be effective against migraine. The fact that there might not be “no placebo-controlled trial available for migraine” is not the same as if there was “a placebo-controlled trial available for migraine” wherein there was no efficacy, and even then, it does not teach against treating migraine in combination with another drug (rizatriptan) which has already proved to be effective in treating migraine.

Applicant argues that:
3. Unexpected results.
Examiner’s response:
First, the fact that the combination rizatriptan/meloxicam is more effective than the combination sumatriptan/naproxen does not indicate any unexpected result.  Some differences between different drugs are always expected.  According to MPEP 716.02: “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.
Second, even if the data were considered unexpected, the data presented by Applicant is not commensurate in scope with the claims, since the formulation of rizatriptan/meloxicam used is a very specific one. The rizatriptan/meloxicam formulation contains among other things sulfobutylether-beta-cyclodextrin, K2CO3 or NaHCO3 in specific amounts (see instant specification, Example 2 on pages 50-52).  Is only under these conditions, which are not present in instant claim 1, that the rizatriptan/meloxicam formulation shows better efficacy than the sumatriptan/naproxen formulation. 


Double Patenting (Maintained Rejections).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1 - 19 of US patent 9,821,075, Claims 1 — 30 of US patent 10,029,010, Claims 1 — 27 of US patent 10,137,131, Claims 1 — 30 of US patent 10,195,278, Claims 1 - 18 of US patent 10,058,614, Claims 1 - 29 of US patent 10,195,279, Claims 1 - 26 of US patent 10,265,324, Claims 1 — 20 of US patent 10,265,399, Claims 1-20 of US patent 10,265,400, Claim 3 of US patent 10,307,484, Claims 1 — 30 of US patent 10,322,181, Claims 1 -— 30 of US patent 10,363,312, Claim 3 of US patent 10,426,839, Claim 2 of US patent 10,456,471, Claims 1 — 24 of US patent 10,485,871, Claims 1-19 of US patent 10,471,014, Claims 1 - 26 of US patent 10,471,068, Claims 1 - 24 of US patent 10,471,069, Claims 1 — 25 of US patent 10,512,692, Claims 1 — 30 of US patent 10,512,693, Claims 1 - 25 of US patent 10,517,950, Claims 1 — 24 of US patent
10,532,101, Claims 1 — 25 of US patent 10,537,642, Claims 1 — 21 of US patent 10,561,664, Claims 1 — 19 of US patent 10,583,088, Claims 1 — 19 of US patent 10,583,144, Claims 1 - 25 of US patent 10,653,777, Claims 1 — 25 of US patent 10,688,185, Claims 1 — 25 of US patent 10,695,429, Claims 1 — 25 of US patent 10,695,430, Claims 1 - 26 of US patent 10,702,535, Claims 1 — 25 of US patent 10,702,602, Claims 1 - 25 of US patent 10,722,583, Claims 1 — 25 of US patent 10,729,696, Claims 1 — 25 of US patent 10,729,697, Claims 1 — 25 of US patent 10,729,773, Claims 1 -— 26 of US patent 10,729,774, Claims 1 — 26 of US patent 10,758,617, Claims 1 -— 28 of US patent 10,758,618, Claims 1 — 27 of US patent 10,780,165, Claims 1 — 28 of US patent 10,780,166, Claims 1 — 28 of US patent 10,799,588, Claims 1 — 30 of US patent 10,821,182, Claims 1 — 30 of US patent 10,894,053, Claims 1 — 30 of US patent 10,987358, Claims 1 — 26 of US patent 10,905,693, Claims 1 — 28 of US patent 10,918722, Claims 1 — 28 of US patent 10,933,137, Claims 1 - 28 of US patent 11,013,805, Claims 1 — 28 of US patent 11,013,806, Claims 1 - 28 of US patent 11,020,483, Claims 1 — 28 of US patent 11,045,549, Claims 1 - 28 of US patent 11,077,117, Claims 1 — 28 of US patent 11,110,173, Claims 1 - 29 of US patent 11,129,895, Claims 1 — 30 of US patent 11,135,295 and Claims 1 — 30 of US patent 11,170,453,

Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim methods of treating migraine comprising the administration of a composition comprising meloxicam and rizatriptan.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-4, 9-12, 15-16 and 18 - 28 of US patent application Serial No. 17/145,744'; Claims 1 — 26 of US patent application Serial No. 17/183,7007; Claims 1 — 25 of US patent application Serial No. 17/205,936%; Claims 1 — 27 of US patent Application/Control Number: 17/402,252 Page 21 Art Unit: 1628 application Serial No. 17/318,691; Claims 1 — 29 of US patent application Serial No. 17/319,898; Claims 1 — 26 of US patent application Serial No. 17/325,616; Claims 1 —- 26 of US patent application Serial No. 17/360,574; Claims 1 — 30 of US patent application Serial No. 17/381,771; Claims 10, 12 — 19, 21 and 24 of US patent application Serial No. 17/466,623; Claims 12, 14 — 21, 23 and 26 of US patent application Serial No. 17/469,539; Claims 5, 6, and 13 — 19 of US patent application Serial No. 17/483,031; and Claims 12, 14 — 21, 23 and 26 of US patent application Serial No. 17/484,875

Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim methods of treating migraine comprising the administration of a composition comprising meloxicam and rizatriptan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 7, 2022.